     Case 8:20-cv-00900-SB-JDE Document 31 Filed 01/21/21 Page 1 of 2 Page ID #:93


 1

 2                                                     January 21, 2021
 3
                                                           VPC
 4

 5                                                      JS-6

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12     JAMES RUTHERFORD, an               Case No. 8:20-cv-00900-SB-JDE
13     individual,

14                                          ORDER DISMISSAL WITH
       Plaintiff,                           PREJUDICE
15
       v.
16

17     AVT PROPERTIES INC., a
       California corporation; and DOES
18     1-10, inclusive,
19
       Defendants.
20

21

22

23

24

25

26

27

28
                                     ORDER
                            DISMISSAL WITH PREJUDICE
     Case 8:20-cv-00900-SB-JDE Document 31 Filed 01/21/21 Page 2 of 2 Page ID #:94


 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and AVT Properties
 3
     Inc. (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 4

 5   Complaint in the above-entitled action, in its entirety. Each party shall bear his or its

 6   own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9
     Dated: 1/21/2021
10

11

12                                                     Stanley Blumenfeld, Jr.
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         2
28
                                       ORDER
                              DISMISSAL WITH PREJUDICE
